NUMBER 13-14-00204-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                             IN RE REBEKAH SHROPSHIRE


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Garza, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

        Relator, Rebekah Shropshire, proceeding pro se, filed a “Motion under Article

11[.]07 Procedures After Conviction Without Death Penalty” on April 1, 2013. See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw through 2013 3d C.S.). By three

issues, relator contends generally that she did not receive a fair trial and requests this

Court to order that she receive a new trial. Relator’s criminal conviction has already been




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
addressed by direct appeal, see Shropshire v. State, No. 13-08-00205-CR, 2009 WL
3385243, at **1–8 (Tex. App.—Corpus Christi Oct. 22, 2009, no pet.) (mem. op. not

designated for publication) (affirming relator’s conviction for murder where relator

contended by three issues that: (1) she was denied a fair and impartial trial due to

ineffective assistance of counsel; (2) the evidence was factually insufficient to support the

jury's verdict; and (3) the sentence imposed constituted cruel and unusual punishment).

Because relator’s pleading does not otherwise reference an order or judgment subject to

appeal and relator asks us to command a public officer to perform an act, we construe

this pleading as a petition for writ of mandamus. See generally TEX. R. APP. P. 25.1(a),

(d); In re Castle Texas Prod. Ltd. P'ship, 189 S.W.3d 400, 403 (Tex. App.—Tyler 2006,

orig. proceeding) (“The function of the writ of mandamus is to compel action by those who

by virtue of their official or quasi-official positions are charged with a positive duty to act.”);

see also Boston v. Garrison, 152 Tex. 253, 256 S.W.2d 67, 70 (1953).

       Relator's complaint is in the nature of a petition for writ of habeas corpus because

the substance of her argument attacks the validity of her conviction. The procedure

established in Article 11.07 of the Texas Code of Criminal Procedure is the exclusive

post-conviction judicial remedy available when a conviction is final and the applicant is

confined by virtue of his felony conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07;

see Ex Parte Adams, 768 S.W.2d 281, 287 (Tex. Crim. App.1989); McBride v. State, 114
S.W.3d 556, 557 (Tex. App.—Austin 2002, no pet.). Article 11.07 vests jurisdiction over

post-conviction relief from otherwise final felony convictions in the Texas Court of Criminal

Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07; Bd. of Pardons & Paroles ex rel.

Keene v. Ct. of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In



                                                2
re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding). The

courts of appeals have no role in criminal law matters pertaining to proceedings under

article 11.07 and have no authority to issue writs of mandamus in connection with such

proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3; 5; Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 242 (Tex. Crim. App. 1991) (orig. proceeding); In re Briscoe,

230 S.W.3d 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); In re McAfee,

53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that we lack jurisdiction over this matter.

Accordingly, relator's petition is dismissed for lack of jurisdiction.


                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of April, 2014.




                                               3